Citation Nr: 1544145	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as due to herbicide exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1965 to March 1975, to include service in the Republic of Vietnam. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for upper and lower peripheral neuropathy. 

The Board previously remanded this claim in August 2012 and October 2014, for additional development and examination. These developments were accomplished by the RO and the claim is properly before the Board for appellate review.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time. 

2. The Veteran's peripheral neuropathy did not manifest during service, and did not manifest within one year of separation from service. 

3. The preponderance of evidence is against the finding that the Veteran's peripheral neuropathy of the upper and lower extremities was caused by/ etiologically related to any instance of his military service, to include exposure to Agent Orange. 


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of the upper and lower extremities, as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2015). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).



Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed her of her and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Service Connection - Peripheral Neuropathy 

The Veteran contends that he currently suffers from peripheral neuropathy of both his upper and lower extremities as a result of his Agent Orange exposure during his active duty military service, to include confirmed service in the Republic of Vietnam. After a careful review of the competent evidence of record, to include the Veteran's service treatment records (STRs), VA and private treatment records, and VA examinations, the Board finds that the evidence is against the finding that the Veteran's condition is etiologically/causally related to any instance of his military service, to include exposure to Agent Orange. Furthermore, there is no evidence that the Veteran suffered from such a condition within the presumptive period after he left service. Therefore, the Board finds that the preponderance of the evidence is against the finding that the Veteran's peripheral neuropathy is etiologically related to his military service, and the Veteran's claim must be denied.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 
 
However, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes to include peripheral neuropathy, as it is considered an organic disease of the nervous system. See 38 C.F.R. § 3.309(a). 

Additionally, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2015). Such diseases include, among others, acute and subacute, or early-onset, peripheral neuropathy. Id. 

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service. The regulation previously stated that "acute and subacute" peripheral neuropathy meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.). In the National academy of Science (NAS) report Veterans and Agent Orange: Update 2010, NAS, concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition. NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. 

In the instant case, the Veteran's service in the Republic of Vietnam has been confirmed and exposure to herbicides, to include Agent Orange is conceded. However, both presumptive exceptions noted above remain inapplicable to the Veteran's claim as the Veteran's peripheral neuropathy was not medically diagnosed within one year of discharge. Indeed, the Veteran's first complaint regarding numbness and tingling in both his upper and lower extremities was not until 2008, and was not diagnosed until 2009, more than three decades after service. 

Even considering lay evidence or statements from the Veteran, this claim fails on a presumptive basis, as the Veteran himself has not alleged that such symptoms of his peripheral neuropathy manifested directly after service. Therefore, with regards to the establishing a presumptive basis for his service connection, rather as a qualifying chronic disease or as due to his exposure to Agent Orange, the Veteran's claim fails as there is no evidence of any manifestation during the requisite period after service. 

Turing to a direct analysis of the Veteran's service connection claim for his peripheral neuropathy, the Board similarly finds that the Veteran's claim is unsupported by the competent evidence of record. As an initial matter, the Board notes that the Veteran has been diagnosed by VA examiners to suffer from peripheral neuropathy of both the upper and lower extremities. See VA C&P Examinations date March 2009, September 2011, and October 2012. These examinations, along with VA treatment records show that the Veteran does in fact suffer from the condition he is claiming. 
Likewise, the evidence of record reveals that the Veteran is presumed to have been exposed to herbicides, to include Agent Orange. The Veteran's personnel files from his service show he served in the Republic of Vietnam from November 1966 to July 1968, and therefore, exposure is conceded by the VA, and serves as the second requirement for service connection of an in-service injury/incurrence.  

The Board notes that with regards to the final element of service connection, also known as the nexus element, the Veteran has contended that it was his exposure to herbicide, specifically Agent Orange, while serving in Vietnam that caused his peripheral neuropathy.  However, the evidence of record fails to provide a nexus between the Veteran's service and his current condition. 

The Veteran was afforded several C&P examinations for his claim in March 2009, September 2011, and October 2012, along with an addendum nexus opinion obtained by the VA in March 2015. The Board will discuss these in turn. 

In his first C&P examination in March 2009, the Veteran was diagnosed with toxic peripheral neuropathy of the upper and lower extremities. The examiner noted that the Veteran reported that he started to experience symptoms nearly two years prior to that examination; such symptoms included tingling, numbness, and loss of feeling in his extremities. After a review of the Veteran's claims file, medical history and an in-person examination of the Veteran himself, the examiner noted that he could not determine as to the nexus/etiology of the Veteran's neuropathy. The examiner, however, suggested that such condition could/may arise from risk factors such as Agent Orange and/or herbicide exposure, and alcohol abuse.

The Veteran was afforded another examination by the VA in September 2011 with regards to this claim. After an examination of the Veteran and a review of the Veteran's medical history, the VA examiner diagnosed the Veteran with diabetic neuropathy, despite no diagnosis of diabetes mellitus itself. The examiner opined that there was no etiological/causal relationship between the Veteran's neuropathy and his military service, since there was no evidence of any in-service complaints or reports related to symptoms of peripheral neuropathy.

Finally, in October 2012, the Veteran was afforded his final C&P examination by the VA. During the examination, which included an in-person examination of the Veteran and review of the Veteran's claims file, the VA examiner again diagnosed the Veteran with peripheral neuropathy of the upper and lower extremities. As part of the review, the VA examiner noted that with the exception of developing Morton's Neuroma in his left foot in service, which was resolved, the Veteran's records showed no evidence of any complaints of symptoms related to peripheral neuropathy. Similarly, the examiner noted no evidence of diabetes mellitus, during service or after service. 

The examiner finally concluded that there was no etiological relationship between the Veteran's current neuropathy and his military service. The examiner cited the fact that decades has passed between the Veteran's leaving service and his ultimate diagnosis, and the fact that there was no evidence that the Veteran developed the condition during service. The Board, however, found that this nexus opinion to be inadequate for adjunction purposes because it failed to discuss any direct relationship between the Veteran's exposure to Agent Orange and his neuropathy. The Board remanded the claim for an addendum nexus opinion with regards to the Veteran's presumed exposure to herbicides, to include Agent Orange. 

In March 2015, the VA obtained an addendum nexus opinion. The examiner, after a thorough review of the Veteran's claims file and medical history, to include the pervious examinations, concluded that the Veteran's peripheral neuropathy was not etiologically related, or caused by, the Veteran's exposure to Agent Orange. The examiner, after noting the Veteran's medical history, opined that since there was no evidence of any manifestations of neuropathy during service, or after service until more than three decades later, that the Veteran's condition was not related to Agent Orange exposure, and was more likely the result of his alcohol abuse or vitamin B12 deficiency, that the examiner noted in the Veteran's examination results.       

The Board notes that in addition to these examinations, the record is rife with VA treatment records, as well as private treatment records and examinations. A review of the treatment records reveal no additional opinion or conclusion that speak to the etiology of the Veteran's condition. However, an August 2008 private examination provided by the Veteran's treating physician does mention the Veteran suffering from peripheral neuropathy. In the analysis of the Veteran's condition, the examiner noted that the Veteran suffered "nerve damage" from Agent Orange exposure. No additional rationale was provided. 

The Board finds that the October 2012 examination and the March 2015 addendum nexus opinion to be most probative medical evidence of record. In evaluating the probative value of competent medical evidence/examinations, it is within the province of the adjudicators, here the Board, to attach weight and credibility to different opinions. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing medical data). It is not error for the Board to favor the opinion of one medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Here, the Board finds that the March 2015 nexus opinion to be most informative/ probative of a relationship/nexus between the Veteran's diagnosed peripheral neuropathy and his active military service. While the VA examiner's opinion is, in part, based on the observation that more than thirty years passed prior to any manifestations of the Veteran's condition, the opinion is clearly factually informed, medically based, and responsive to this inquiry.  The examiner provided a full and complete rationale for his opinion that was based on a review of the Veteran's claims file and medical history. The Board notes that the lengthy period of time following the Veteran's service during which he did not complain of or seek treatment for his condition, while not dispositive of a claim, can be a factor that weighs against the Veteran's claim. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints). 

The Board notes that the examinations above that offered positive nexus opinions are afforded little weight. Specifically, the Board is referring to the Veteran's August 2008 private examination, that concluded that he suffered from nerve damage from exposure to Agent Orange. The examiner's conclusion was not only vague as to what type of nerve damage, but also failed to provide any analysis or rationale for this statement. Most of the probative value of an opinion comes from its rationale or underlying reasoning, which the private examiner failed to provide.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008). Therefore, the Board finds such opinions to be of minimal probative value. 

Similarly, the Board finds that the March 2009 VA examination to be equally inadequate to offer any probative value with regards to nexus. While the VA examiner diagnosed the Veteran's condition as toxic peripheral neuropathy, and "suggested" that such condition could be the result of Agent Orange/herbicide exposure, the opinion is inadequate. The examiner used equivocal instead of certain language in formulating an opinion. Indeed, the opinion was not that the Veteran's condition was related to his exposure to herbicides, only that the evidence was "suggestive" to be supportive of this conclusion. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements is insufficient to warrant service connection). Rather, the March 2009 examiner prefaced his opinion by stating that a nexus opinion was beyond the scope of the examination conducted. The Board finds that such opinions cannot carry much, if any, weight, and so they do not rise to the level of equipoise for a claim for service connection.  

Therefore, for the reasons and bases discussed, the preponderance of the evidence is against the Veteran's claim of service conenction for peripheral neuropathy of the upper and lower extremities, the benefit-of-the-doubt doctrine is inapplicable, in turn meaning this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as due to Agent Orange exposure, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


